Title: From Thomas Jefferson to Bernard Peyton, 6 September 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Sep. 6. 20.
I set off for Poplar forest tomorrow to be back on the 24th and think it safe to send you my notes for the farmers and US. banks, lest they should be wanting. I shall recieve in Bedford a sum of money which will enable me to remit you the discounts and also the curtailment of 500.D. which you were so kind as to give me timely notice of. besides this I leave directions if a rain should sufficiently raise our river to send off a sufficiency of flour as a double resource. I do not certainly know the day of renewal, but I believe it is in October. I salute you with great friendship and respect.Th: JeffersonP.S. abt Coffee’s box